DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 9, and 13 in the Request for Continued Examination filed on 05/02/2022.  Claims 7-8 and 17-18 are cancelled.  
Claims 1-6, 9-16, and 19-20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-16, and 19-20 filed on 05/02/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 17, “the first operation” should read “the detected first operation”;
Claim 9, line 19, “the first operation” should read “the detected first operation”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first terminal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the first application” in lines 4-5, which renders the claim vague and indefinite.  It is unclear whether “the first application” is referring to “a first application” in claim 9, line 19, or “a first application” in claim 10, line 3, or to a different/distinct first application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0034264 A1), hereinafter Yang, in view of Yang et al. (US 2016/0062540 A1), hereinafter Yang540, and further in view of Linn et al. (US 2016/0029153 A1), hereinafter Linn.
Regarding claim 1, Yang discloses 
A method for information processing, applied to a first terminal (second terminal), comprising:
	connecting a second terminal (using Near Field Communication), and acquiring a notification message (application information) sent by the second terminal (first terminal) (page 4, [0071]: the second terminal receives application information sent by a first terminal), wherein the notification message is generated by the second terminal after a first operation is detected by the second terminal (page 6, [0092-0093]: a first terminal determines an application selected by a user from an application list of the first application, the first application extracts identification information of the application and status information of the application); and
	outputting, by the first terminal, a responding result for the first operation according to the notification message (page 5, [0076]: the second terminal synchronizes status information of the application in the second terminal with the status information of the application in the first terminal based on the status information of the application);
wherein outputting, by the first terminal, the responding result for the first operation according to the notification message further comprises:
determining a first application, to which the first operation is applied, on the second terminal according to the notification message (page 4, [0074]: the second terminal performs a query on the second terminal according to the identification information of the application; & page 4, [0072]: the identification information can uniquely identify an application, so that the second terminal finds the application according to the identification information);
	determining that the first terminal has a second application associated with the first application (page 5, [0076]: in a case in which it is found that the application is installed in the second terminal, the second terminal synchronizes, according to the status information of the application, status information of the application in the second terminal with the status information of the application in the first terminal); and
	outputting the responding result through the second application (page 5, [0076]: the second terminal synchronizes, according to the status information of the application, status information of the application in the second terminal with the status information of the application in the first terminal).

Yang does not explicitly disclose 
displaying the notification message at a set position on a current interface of the first terminal; and
	outputting, by the first terminal, the responding result for the first operation according to the notification message comprises:
	outputting the responding result based on a detected trigger operation for the set position, and wherein the notification message flats and is displayed at the set position in a form of a notification box.

However, Yang540 discloses
displaying the notification message (alert) at a set position (top) on a current interface (touchscreen) of the first terminal (device 500) (FIG. 24 & page 20, [0248]: in response to receiving an alert while touchscreen is actively displaying content, device can display a notification banner across the top of touchscreen while still displaying at least a portion of the screen content); and
	outputting, by the first terminal, the responding result for the first operation according to the notification message comprises:
	outputting the responding result based on a detected trigger operation for the set position, and wherein the notification message flats and is displayed at the set position in a form of a notification box (page , [0248], lines : in response to detecting a contact on notification banner, such as a swipe or tap, device can display screen with alert content).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Yang540 to Yang, because Yang discloses sending information to a second device (abstract) and Yang540 further suggests receiving an alert and display a notification banner across the top of touchscreen (page 20, [0248]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Yang540 in Yang in order to provide a convenient system to user.	

Yang and Yang540 do not explicitly disclose 
	the second application on the first terminal is different from the first application on the second terminal.

However, Linn discloses 
	determining that the first terminal (companion device) has a second application (second application) associated with the first application (first application), wherein the second application on the first terminal is different from the first application on the second terminal (page 2, [0037], lines 10-14: the companion electronic device uses this comparison to determine whether a second application that can perform an activity corresponding to the activity performed in the first application is available at the companion electronic device; page 7, [0073], lines 14-19: the second application can be different from the first application, i.e., the application whose activity is advertised in the activity advertisement message, enabling an application different from the first application to continue the activity at companion electronic device).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Linn to Yang and Yang540, because Yang and Yang540 disclose sending information to a second device (Yang: abstract) and Linn further suggests determine whether a second application can perform activity corresponding to the activity performed in the first application is available at the companion electronic device, the second application can be different from the first application (page 2, [0037] & page 7, [0073]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Linn in Yang and  Yang540 system in order to provide flexibility by allowing a different application to continue activity in another device.	

Regarding claim 2, Yang, Yang540, and Linn disclose the method described in claim 1.  Yang further discloses 
acquiring the responding result generated based on the first operation from the notification message (page 4, [0073]: the second terminal parses the application information to obtain the identification information of the application and the status information of the application); and
outputting, by the first terminal, the responding result based on the first terminal (page 5, [0076]: the second terminal synchronizes status information of the application in the second terminal with the status information of the application in the first terminal based on the status information of the application).

Regarding claim 5, Yang, Yang540, and Linn disclose the method described in claim 2.  Yang further discloses 
the first operation comprises a document browsing operation (page 9, [0144], lines 10-11: an application currently selected by the user is Notepad); and
	acquiring the responding result generated based on the first operation from the notification message comprises:
	acquiring document content targeted by the document browsing operation from the notification message (page 10, [0149]: the second terminal parses the Notepad information to obtain the identification information of Notepad and the information about the current reminder 1); and
	outputting, by the first terminal, the responding result comprises:
	outputting, by the first terminal, the document content (page 10, [0152]: the second terminal synchronizes, according to the information that is about the current reminder 1 and is obtained by parsing, status information of Notepad in the second terminal with the information about the current reminder 1 in Notepad in the first terminal).

Regarding claim 6, Yang, Yang540, and Linn disclose the method described in claim 2.  Yang further discloses 
the first operation comprises a web page browsing operation (page 6, [0100], lines 17-18: application currently selected by the user is UC Browser); and
	acquiring the responding result generated based on the first operation from the notification message comprises:
	acquiring web page content targeted by the web page browsing operation from the notification message (page 7, [0105]: the second terminal parses the UC Browser information to obtain the identification information of UC Browser and the URL information of the currently-browsed web page in UC Browser); and
	outputting, by the first terminal, the responding result comprises:
	outputting, by the first terminal, the web page content (page 7, [0108]: the second terminal synchronizes, according to the URL information that is of the current web page and is obtained by parsing, status information of UC Browser in the second terminal with the URL information of the current web page in UC Browser in the first terminal).

Regarding claim 9, Yang discloses 
A method for information processing, applied to a second terminal (first terminal), comprising:
	generating a notification message (application information) based on a detected first operation (determines an application selected by a user from an application list)(page 6, [0092-0094]: the first terminal determines an application selected by a user from an application list of a first terminal, extracts identification information of the application and status information of the application and sends application information to a second terminal, the application information includes the identification information of the application and the status information of the application); and
	sending the notification message to the first terminal so that the first terminal outputs a responding result for the detected first operation according to the notification message (page 6, [0094]: the first terminal sends application information to a second terminal, the application information includes the identification information of the application and the status information of the application);
	wherein the notification message is configured to instruct the first terminal to perform following operations:
	outputting a responding result for the detected first operation according to the notification message (page 5, [0076]; the second terminal synchronizes status information of the application in the second terminal with the status information of the application in the first terminal based on the status information of the application); and 
wherein outputting the responding result for the first operation according to the notification message further comprises:
determining a first application, to which the first operation is applied, on the second terminal according to the notification message (page 4, [0074]: the second terminal performs a query on the second terminal according to the identification information of the application; & page 4, [0072]: the identification information can uniquely identify an application, so that the second terminal finds the application according to the identification information);
	determining that the first terminal has a second application associated with the first application (page 5, [0076]: in a case in which it is found that the application is installed in the second terminal, the second terminal synchronizes, according to the status information of the application, status information of the application in the second terminal with the status information of the application in the first terminal); and
	outputting the responding result through the second application (page 5, [0076]: the second terminal synchronizes, according to the status information of the application, status information of the application in the second terminal with the status information of the application in the first terminal).

Yang does not explicitly disclose 
displaying the notification message at a set position on a current interface of the first terminal; and
	wherein outputting the responding result for the detected first operation according to the notification message comprises:
	outputting the responding result based on a detected trigger operation for the set position, and wherein the notification message floats and is displayed at the set position in a form of a notification box.

However, Yang540 discloses
displaying the notification message (alert) at a set position (top) on the current interface (touchscreen) of the first terminal (device 500) (FIG. 24 & page 20, [0248]: in response to receiving an alert while touchscreen is actively displaying content, device can display a notification banner across the top of touchscreen while still displaying at least a portion of the screen content); and
	outputting, by the first terminal, the responding result for the first operation according to the notification message comprises:
	outputting the responding result based on a detected trigger operation for the set position, and wherein the notification message floats and is displayed at the set position in a form of a notification box (page 20, [0248]: in response to detecting a contact on notification banner, such as a swipe or tap, device can display screen with alert content).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Yang540 to Yang, because Yang discloses sending information to a second device (abstract) and Yang540 further suggests receiving an alert and display a notification banner across the top of touchscreen (page 20, [0248]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Yang540 in Yang in order to provide a convenient system to user.

Yang and Yang540 do not explicitly disclose 
	the second application on the first terminal is different from the first application on the second terminal.

However, Linn discloses 
	determining that the first terminal (companion device) has a second application (second application) associated with the first application (first application), wherein the second application on the first terminal is different from the first application on the second terminal (page 2, [0037], lines 10-14: the companion electronic device uses this comparison to determine whether a second application that can perform an activity corresponding to the activity performed in the first application is available at the companion electronic device; page 7, [0073], lines 14-19: the second application can be different from the first application, i.e., the application whose activity is advertised in the activity advertisement message, enabling an application different from the first application to continue the activity at companion electronic device).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Linn to Yang and Yang540, because Yang and Yang540 disclose sending information to a second device (Yang: abstract) and Linn further suggests determine whether a second application can perform activity corresponding to the activity performed in the first application is available at the companion electronic device, the second application can be different from the first application (page 2, [0037] & page 7, [0073]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Linn in Yang and  Yang540 system in order to provide flexibility by allowing a different application to continue activity in another device.	

Regarding claim 10, Yang, Yang540, and Linn disclose the method described in claim 9.  Yang further discloses 
when the detected first operation is applied to a first application located on the second terminal, generating the notification message based on program parameters of the first application (identification information of the application and the status information of the application) (page 6, [0093-0094]: the first terminal extracts identification information of the application and status information of the application), and
	wherein the program parameters are used by the first terminal to determine that there is a second application associated with the first application (page 4, [0072]: the identification information can uniquely identify an application, so that the second terminal finds the application according to the identification information).

Regarding claim 11, Yang, Yang540, and Linn disclose the method described in claim 9.  Yang further discloses 
acquiring the notification message based on the responding result generated by the detected first operation (page 6, [0092-0094]: the first terminal determines an application selected by a user from an application list of a first terminal, extracts identification information of the application and status information of the application and sends application information to a second terminal, the application information includes the identification information of the application and the status information of the application).

Regarding claim 12, Yang, Yang540, and Linn disclose the method described in claim 9.  Yang further discloses 
the detected first operation comprises at least one of:
	a copying operation;
	a shooting operation;
	a document browsing operation (page 9, [0144], lines 10-11: an application currently selected by the user is Notepad); or 
	a web page browsing operation (page 6, [0100], lines 17-18: application currently selected by the user is UC Browser).

Regarding claims 13 and 20, the limitations of claims 13 and 20 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above and this claim is rejected on that basis.

Regarding claim 16, the limitations of claim 16 are rejected in the analysis of claim 6 above and this claim is rejected on that basis.

Regarding claim 19, the limitations of claim 19 are rejected in the analysis of claim 9 above, and this claim is rejected on that basis.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang540, in view of Linn, and further in view of Mao et al. (US 2014/0095673 A1), hereinafter Mao.
Regarding claim 3, Yang, Yang540, and Linn disclose the method for information processing, applied to the first terminal as described in claim 2.  Yang, Yang540, and Linn do not explicitly disclose 
the first operation comprises a copying operation; and
acquiring the responding result generated based on the first operation from the notification message comprises:
	acquiring content information from the notification message, wherein the content information is content information selected based on the copying operation; and
	outputting, by the first terminal, the responding result comprises:
	outputting the content information based on a pasting operation detected by the first terminal; and
	wherein the content information comprises at least one of text content or picture content.

However, Mao discloses 
the first operation comprises a copying operation (page 3, [0031]: a copy/cut operation performed by a user can be detected on the source terminal); and
acquiring the responding result generated based on the first operation from the notification message comprises:
	acquiring content information from the notification message, wherein the content information is content information selected based on the copying operation (page 5, [0051]: when the data is received at the target terminal, it can be saved on a clipboard locally at the target terminal; decapsulating step can be carried out to extract the data from the data packet); and
	outputting, by the first terminal, the responding result comprises:
	outputting the content information based on a pasting operation detected by the first terminal (page 5, [0053]: when a paste command is detected on the target terminal, the data saved on the clipboard can be pasted into an application and/or user interface at the target terminal); and
	wherein the content information comprises at least one of text content or picture content (page 2, [0020], lines 1-5: the types of data transmitted from and received by the devices/terminals and/or subject to inter-device copy-and-paste operations can include text, numeric, image).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Mao to Yang, Yang540, and Linn, because Yang, Yang540, and Linn disclose sending information to a second device (Yang: abstract) and Mao further suggests copying data from one device and pasting the copied data on other devices (page 1, [0002]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Mao in Yang, Yang540, and Linn system in order to provide convenient system to the user.

Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and this claim is rejected on that basis.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yang540, in view of Linn, and further in view of Ye et al. (US 2020/0117331 A1), hereinafter Ye.
Regarding claim 4, Yang, Yang540, and Linn disclose the method for information processing, applied to the first terminal as described in claim 2.  Yang, Yang540, and Linn do not explicitly disclose
the first operation comprises a shooting operation; and
acquiring the responding result generated based on the first operation from the notification message comprises:
acquiring an image shot based on the shooting operation from the notification message; and
outputting, by the first terminal, the responding result comprises:
outputting, by the first terminal, an image.

However, Ye discloses 
the first operation comprises a shooting operation (page 5, [0055]: the first electronic device captures an image); and
acquiring the responding result generated based on the first operation from the notification message comprises:
acquiring an image shot based on the shooting operation from the notification message (page 6, [0057]: after receiving the image, the second electronic device determines to display the image when a display screen of the second electronic device is on); and
outputting, by the first terminal, the responding result comprises:
outputting, by the first terminal, the image (page 6, [0057]: after receiving the image, the second electronic device determines to display the image when a display screen of the second electronic device is on).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ye to Yang, Yang540, and Linn, because Yang, Yang540, and Linn disclose synchronizing content to a second device (Yang: abstract) and Ye further suggests sending a captured image to a second device and the second device displays the received image (page 6, [0057]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Ye in Yang, Yang540, and Linn system in order to improve user experience as suggested by Ye (page 6, [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan et al. (US 2014/0136481 A1).  Synchronize application state to devices that have instances of that application installed, or devices that have similar applications installed ([0044]).
Abellera et al. (US 2013/0014006 A1).  Determine whether a designated application is install on a device (page 7, [0076]).
Paschke et al. (US 2013/0238744 A1).  Copying data between the electronic devices.
Kim et al. (2014/0351434 A1).  Copying a file between a first electronic device and a second electronic device and pasting the file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
08/11/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447